Name: Regulation (EEC) No 847/71 of the Commission of 23 April 1971 on the classification of goods under subheading No 12.04 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31971R0847Regulation (EEC) No 847/71 of the Commission of 23 April 1971 on the classification of goods under subheading No 12.04 A II of the Common Customs Tariff Official Journal L 092 , 24/04/1971 P. 0026 - 0026 Finnish special edition: Chapter 2 Volume 1 P. 0021 Danish special edition: Series I Chapter 1971(I) P. 0215 Swedish special edition: Chapter 2 Volume 1 P. 0021 English special edition: Series I Chapter 1971(I) P. 0240 Greek special edition: Chapter 02 Volume 1 P. 0120 Spanish special edition: Chapter 02 Volume 1 P. 0086 Portuguese special edition Chapter 02 Volume 1 P. 0086 REGULATION (EEC) No 847/71 OF THE COMMISSION of 23 April 1971 on the classification of goods under subheading No 12.04 A II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 1 of 16 January 1969 relating to the measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to classification of sugar beet tops, with their leaves removed, in the form of dried pieces and with a sugar content generally exceeding 60 % by weight in the dry matter; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 2 of 28 June 1968, as last amended by Council Regulation (EEC) No 658/71 3 of 30 March 1971, listed under heading No 12.04 sugar beet, whole or sliced, fresh, dried or powdered; Whereas that heading includes sugar beet irrespective of form or use ; whereas the tops constitute a part of the whole sugar beet ; whereas, consequently, by application of General Rule No 1 for the interpretation of the nomenclature of the Common Customs Tariff, those tops, even if they are used as animal feeding-stuffs, must be classified under heading No 12.04 and not under heading No 23.06, which lists vegetable products of a kind used for animal food not elsewhere specified or included; Whereas in heading No 12.04 dried or powdered sugar beet should be classified under subheading No 12.04 A II; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature; HAS ADOPTED THIS REGULATION: Article 1 Sugar beet tops, with their leaves removed, in the form of dried pieces with a sugar content generally exceeding 60 % by weight in the dry matter shall be classified under Common Customs Tariff subheading No: 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane: A. Sugar beet: II. Dried or powdered. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1971. For the Commission The President Franco M. MALFATTI 1OJ No L 14, 21.1.1969, p. 1. 2OJ No L 172, 22.7.1968, p. 1. 3OJ No L 76, 31.3.1971, p. 8.